OPINION
{¶ 1} Dayton Head  Neck Surgeons, Inc., appeals from the judgment of the Darke County Court which failed to award it pre-judgment interest on the claim for payment of professional services rendered to defendants Greg and Tammy Maitlen.
 {¶ 2} The trial court granted the Appellant a default judgment when the Maitlens *Page 2 
failed to answer the plaintiff's complaint. The trial court granted Appellant judgment in the amount of $1,351.98 plus post-judgment interest, but denied pre-judgment interest.
 {¶ 3} Appellant argues the trial court erred in failing to award it pre-judgment interest on its contract claim which was not contested, and we agree. See Royal Elec. Consts. Corp. v. Ohio State Univ.,73 Ohio St.3d 110, 1995-Ohio-131; Dayton Securities Assoc. v. Avutu (1995), 105 Ohio App.3d 559, 566. The assignment of error is Sustained.
 {¶ 4} The judgment of the trial court is Reversed and the matter Remanded to the trial court to enter a judgment in the appropriate amounts.
  Judges Brogan, Fain and Grady concur. *Page 1